Opinion by
Judge Pryor:
The testimony shows that the premises rented the mother of the appellant was in a dilapidated condition and out of repair when she took possession, and a total absence of proof as to the appellee’s knowledge of the dangerous condition of the privy attached to the premises. It was as much the duty of the tenant to look to the condition of the premises as the landlord, particularly when the appearance of the building indicated decay; and unless there was some knowledge of the dangerous condition of the building brought home to the appellee no recovery can be had. The ordinance on the subject, although not complied with, does not authorize the recovery. The,fact really appears that the accident originated from hidden *104defects that were unknown to all the parties, and that not even a brick wall would have prevented its occurrence. The testimony did not authorize the verdict, even if the views of appellant’s counsel as to the law are correct.

J. L. Clemmons, for appellant.


Laf. Joseph', A. Cary, for appellee.

[Cited, Franklin v. Tracy, 117 Ky. 267, 25 Ky. L. 1409, 1909, 77 S. W. 1113, 78 S. W. 1112, 63 L. R. A. 649.] '
Judgment affirmed.